Citation Nr: 1014222	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 14, 2007, 
and in excess of 50 percent for PTSD beginning June 14, 2007.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Violet Bennett, Attorney


ATTORNEY FOR THE BOARD

D. M .Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his February 2006 and April 2006 substantive appeals, the 
Veteran indicated his desire to have a Board hearing.  
However, in subsequent correspondence dated in March 2009, he 
requested that his Board hearing be canceled and that his 
records be forwarded to the Board for a decision based on the 
evidence of record.

During the current appeal, and specifically by a February 
2008 decision, the RO increased the Veteran's disability 
rating for PTSD to 50 percent beginning June 14, 2007.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, 
the Veteran's claims for a rating in excess of 30 percent 
prior to June 14, 2007, and in excess of 50 percent beginning 
June 14, 2007, for PTSD continue to be on appeal. 

In June 2009, the Board remanded this matter to the RO for 
due process requirements and further evidentiary development.  
Following completion of the requested actions, the RO 
continued to deny the Veteran's claims (as reflected in a 
November 2009 supplemental statement of the case (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to June 14, 2007, the Veteran's service-connected 
PTSD was manifested by anxiety, depression, occasional panic 
attacks, anger, and sleeping problems.  However, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood were 
not shown.  

3.  Beginning June 14, 2007, the Veteran's service-connected 
PTSD was manifested by anxiety, ongoing depression, 
occasional panic attacks, anger, impaired short-term memory, 
poor insight and judgment, and sleeping problems.  However, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships have not been shown.  

4.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to June 14, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for an increased rating of 50 percent for 
PTSD for the time period from June 14, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in October 2000, and claim for TDIU in November 2004. 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2001, November 
2004, and August 2009.  

These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  


The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, and post-service VA and 
private treatment records have been obtained and associated 
with his claims file.  The RO attempted to get records from 
the Social Security Administration, however a response dated 
in January 2008 reported that he medical records had been 
destroyed.  The Veteran has also been provided with VA 
medical examinations in May 2004, December 2004, and October 
2009 to assess the current severity of his PTSD.  The Board 
finds the case is adequately developed for appellate review.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

II.  Analysis

	A.  Increased Ratings

		1.  Laws And Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection 
effective August 1991, and assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  By a 
June 2004 decision, the RO awarded an increased evaluation of 
30 percent for this disability.  

As previously noted herein, in a February 2008 decision, the 
RO increased the Veteran's disability rating to 50 percent 
beginning June 14, 2007.  Thus, in the current appeal, the 
Board will consider the matter of entitlement to a disability 
rating greater than 30 percent prior to June 14, 2007 and 
greater than 50 percent from June 14, 2007.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

For consideration is any psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Impairment in functioning due to 
physical (or environmental) limitations is not included.  

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 14, 2007, 
and in excess of 50 percent for PTSD beginning June 14, 2007.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Violet Bennett, Attorney


ATTORNEY FOR THE BOARD

D. M .Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1950 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In his February 2006 and April 2006 substantive appeals, the 
Veteran indicated his desire to have a Board hearing.  
However, in subsequent correspondence dated in March 2009, he 
requested that his Board hearing be canceled and that his 
records be forwarded to the Board for a decision based on the 
evidence of record.

During the current appeal, and specifically by a February 
2008 decision, the RO increased the Veteran's disability 
rating for PTSD to 50 percent beginning June 14, 2007.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, 
the Veteran's claims for a rating in excess of 30 percent 
prior to June 14, 2007, and in excess of 50 percent beginning 
June 14, 2007, for PTSD continue to be on appeal. 

In June 2009, the Board remanded this matter to the RO for 
due process requirements and further evidentiary development.  
Following completion of the requested actions, the RO 
continued to deny the Veteran's claims (as reflected in a 
November 2009 supplemental statement of the case (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to June 14, 2007, the Veteran's service-connected 
PTSD was manifested by anxiety, depression, occasional panic 
attacks, anger, and sleeping problems.  However, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood were 
not shown.  

3.  Beginning June 14, 2007, the Veteran's service-connected 
PTSD was manifested by anxiety, ongoing depression, 
occasional panic attacks, anger, impaired short-term memory, 
poor insight and judgment, and sleeping problems.  However, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships have not been shown.  

4.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD prior to June 14, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for an increased rating of 50 percent for 
PTSD for the time period from June 14, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in October 2000, and claim for TDIU in November 2004. 
 Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in September 2001, November 
2004, and August 2009.  

These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  


The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 His service treatment records, and post-service VA and 
private treatment records have been obtained and associated 
with his claims file.  The RO attempted to get records from 
the Social Security Administration, however a response dated 
in January 2008 reported that he medical records had been 
destroyed.  The Veteran has also been provided with VA 
medical examinations in May 2004, December 2004, and October 
2009 to assess the current severity of his PTSD.  The Board 
finds the case is adequately developed for appellate review.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

II.  Analysis

	A.  Increased Ratings

		1.  Laws And Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran was granted service connection 
effective August 1991, and assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  By a 
June 2004 decision, the RO awarded an increased evaluation of 
30 percent for this disability.  

As previously noted herein, in a February 2008 decision, the 
RO increased the Veteran's disability rating to 50 percent 
beginning June 14, 2007.  Thus, in the current appeal, the 
Board will consider the matter of entitlement to a disability 
rating greater than 30 percent prior to June 14, 2007 and 
greater than 50 percent from June 14, 2007.  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

For consideration is any psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Impairment in functioning due to 
physical (or environmental) limitations is not included.  

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

		2.  Factual Background

The Veteran was granted service connection for PTSD due to a 
November 1991 VA examination report that diagnosed the 
Veteran with PTSD from a gunshot wound sustained in service.  

In private treatment records from January 1999 to August 
2001, the Veteran continually reported nightmares, and 
anxiety and occasional panic attacks. 

In an October 2000 letter from C. J., M.D., the physician 
stated that the Veteran had been treated for the past two 
years for major depression for which he is in partial 
remission, and for anxiety disorder with pain, at times, 
which later became a more generalized anxiety disorder.  

During a January 2001 VA examination, the Veteran indicated 
that he used to be extremely anxious and depressed and could 
not leave the house without his wife, but that with 
medications his problems are fairly well controlled.  He 
reported that his major problems are related to nightmares 
and lack of sleep, and that otherwise he does fairly well 
during the day except when he has claustrophobia or a panic 
attack in uncertain environments.  The examiner noted the 
Veteran had significant hypervigilence and an exaggerated 
startle response, and reported that he denied any 
irritability or outbursts of anger, suicidal or homicidal 
ideation, or any other depressive, manic or psychotic 
symptoms.  Upon mental examination, the examiner found he was 
extremely well groomed, cooperate, polite, alert, and 
oriented with normal speech, anxious mood, somewhat dysphoric 
affect, logical and goal directed thought processes, no 
auditory or visual hallucinations or paranoia, and fair 
concentration, insight, and judgment.  The diagnosis was mild 
PTSD and the assigned GAF score was 65. 

In a September 2001 VA mental health note, the Veteran 
complained of nightmares, panic attacks and memory 
disturbance characterized by difficulty remembering what 
happened the previous day, not remember appointments, and 
getting lost on familiar streets.  He reported good appetite 
and ability to do chores in and around the home.  He denied 
depressive symptoms, auditory or visual hallucinations, and 
suicidal or homicidal ideations.  He also denied a history of 
violent behavior.  Upon mental health evaluation, the 
examiner found he was casually dressed, cognitively alert, 
awake, and oriented with clear speech, fine mood, euthymic 
affect, logical thought processes, good attention and 
concentration, adequate long-term memory but impaired short 
term memory, and inadequate insight and judgment.  The 
diagnosis was PTSD by history, major depressive disorder by 
history, and cognitive disorder, and the assigned GAF score 
was 60.  

During a November 2001 VA follow-up, the Veteran reported 
that sleep and appetite were good, mood was good, and that he 
enjoyed going to church to fellowship with others.  The 
examiner reported he was casually dressed, appropriately 
groomed, alert, awake, and oriented with euthymic mood and 
affect.  The Veteran denied thoughts of suicide or homicide, 
and denied auditory or visual hallucinations. 

In a February 2002 VA progress note, the Veteran reported 
that he was doing well but has trouble initiating sleep.  His 
wife expressed concern about him sleeping with a gun for 
security reasons.  However, at that time, the Veteran agreed 
to keep the gun locked away and not near the bed.  Upon 
examination, the examiner noted he was casually dressed, 
alert, awake, and oriented with clear speech, fine mood, and 
constricted affect.  He denied thoughts of suicide or 
homicide, as well as auditory or visual hallucinations.

During an October 2002 mental health consultation, the 
Veteran stated that he can rest better, his memory continues 
to deteriorate, his appetite is intact, and that he keeps 
busy with yard and house work.  Upon examination, the 
examiner noted he was alert, oriented, and in no acute 
distress.  The examiner assigned a GAF score of 65. 

In VA progress notes dated from December 2003 to March 2004, 
the Veteran continued to complain of sleeping difficulties, 
impaired memory, and daily anxiety.  The examiner continued 
the assigned GAF score of 65. 

In a February 2003 statement, the Veteran reported panic 
attacks, sleep disorders, nightmares, problems with 
concentration and forgetfulness because of lack of sleep, and 
anxiety watching TV or being in crowds. 

During a May 2004 VA examination, the Veteran reported panic 
attacks and difficult sleeping because of nightmares about 
his combat experiences.  He indicated he had been married for 
46 years, and retired since 1985 from a job he held for 32 
years.  Upon mental health evaluation, the examiner noted he 
was alert and oriented with clear speech, mildly dysthymic 
mood, and appropriate and unconstricted affect.  The 
diagnosis was PTSD and the assigned GAF score was 51.  

During a December 2004 VA examination, the Veteran complained 
of nightmares and recurrent thoughts about his combat 
experiences, anxiety and depressed mood, difficulty with 
memory and concentration, and susceptibility to environmental 
triggers.  Upon examination, the examiner found he was 
polite, oriented, alert, relevant, coherent, and cooperative 
with appropriate an unconstricted affect, and mildly 
dysthymic mood.  The examiner diagnosed PTSD and assigned a 
GAF score of 48.  

In March and December 2005 VA progress notes, the Veteran 
complained of nightmares and some increased depression.  The 
examiner noted he was alert, oriented, and in no acute 
distress, and assigned a GAF score of 60. 

During a September 2005 VA follow-up, the Veteran stated that 
he felt he had been doing pretty well since the last visit, 
that he has to take an extra Xanax during the day on 
occasion, and that he has had more frequent nightmares since 
his last visit.  The examiner reported he was alert, 
oriented, and in no acute distress and assigned a GAF score 
of 60. 

In a June 2007 letter from D. F., M.D., the physician reports 
that the Veteran's PTSD causes marked impairment in all 
spheres of his life and has placed him in a position where he 
is not capable of attaining or maintaining employment of any 
kind. 

In an undated private treatment record from D. F., M.D., the 
Veteran complained of ongoing nightmares, periods of 
depression, panic attacks more than once weekly, and some 
agoraphobia.  Upon mental status examination, the physician 
reported he was very pleasantly dressed, alert, and oriented 
with fair eye contact, some psychomotor retardation, 
constricted affect, depressed mood, grossly concrete thought 
processes with marked difficulty with abstraction, logical 
and goal oriented thought content, some auditory 
hallucination and frightening noises at nighttime, some 
suicidal ideations in the past, but none currently, poor 
concentration, good long-term memory, impaired short-term 
memory, good insight, and somewhat impaired judgment.  The 
examiner diagnosed severe PTSD and assigned a GAF score of 
50. 

In VA progress notes dated from March 2006 to June 2007, the 
Veteran continuously complained of anxiety in crowds and 
unfamiliar locations, and was reported to be alert, oriented, 
and in no acute distress with GAF scores of 60 to 65. 

In a June 2007 VA PTSD clinical team (PCT) note, the Veteran 
was found appropriately dressed, alert, and confused with 
congruent affect, paranoia, and diminished self-esteem.  The 
Veteran also endorsed symptoms of flashbacks, nightmares, 
depression, anger, increased startle, constant anxiety, and 
short and long-term memory impairment.  The diagnosis was 
PTSD with an assigned GAF score of 50.  

In a September 2007 VA PCT intake note, the Veteran continued 
to complain of nightmares, intrusive thoughts, paranoia and 
suspiciousness, panic attacks, and distrust.  The examiner 
diagnosed PTSD with a GAF score of 50 to 55. 

During a subsequent September 2007 VA PCT follow-up, the 
Veteran reported that he attends church services regularly 
and spends his time reading, mowing the yard, fishing, and 
occasionally hunting.  He stated he gets emotional support 
from his wife, pastor, church friends, and children. 

In a later September 2007 VA PCT note, the Veteran reported 
PTSD symptoms of nightmares, flashbacks, anger, anxiety, and 
depression.  He denied current suicidal ideation and reported 
recently contemplating suicide, but with no intent. 

During an October 2009 VA examination, the Veteran reported 
he is in a 50 year marriage, likes to stay home, fishes some 
off the docks, enjoys gospel music, attends church, and 
occasionally dines out with his wife.  Upon mental status 
examination, the examiner found him oriented, clean and 
causally dressed with unremarkable psychomotor activity, 
spontaneous speech, cooperative and attentive attitude, 
appropriate affect, anxious mood, attention disturbance, 
unremarkable thought process, unremarkable thought content, 
no delusions, average intelligence, no hallucinations, no 
inappropriate behavior, no obsessive/ritualistic behavior.  
The diagnosis was PTSD with a GAF score of 55.  The examiner 
also reported there was no total occupational and social 
impairment and that PTSD creates deficiencies in mood, but 
not judgment, thinking, family relations, or work. 


		3.  Analysis

			a.  For The Time Period Prior To June 14, 2007

Based on the evidence of record, the Board finds that during 
the time prior to June 14, 2007, the Veteran's service-
connected PTSD has been manifested by occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  The evidence demonstrates PTSD 
symptoms including depressed mood, occasional panic attacks, 
and chronic sleep impairment.  Although in a September 2001 
VA mental health note the Veteran was found to have impaired 
short term memory, which is indicative of the next higher 
rating 50 percent, the Board notes that the Veteran did not 
exhibit any other traits of a higher evaluation that would 
result in occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

There is no probative evidence of PTSD symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood.  The symptomatology shown during the current appeal, 
therefore, does not warrant assignment of the next higher 
rating of 50 percent.  Id.  

The Board acknowledges that, during the current appeal, GAF 
scores ranging from 48-65 were assigned.  At worst, these 
scores are reflective of serious symptoms or serious 
impairment in social or occupational functioning (such as no 
friends and an inability to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, depression and sleep 
difficulty, and the fact that he is married and enjoys going 
to church, the Board finds that level of overall psychiatric 
impairment shown to be more consistent with a 30 percent 
rating for this time period.

			b.  For The Time Period From June 14, 2007

Based on the evidence of record, the Board finds that, for 
the time period from June 14, 2007, the symptoms associated 
with the service-connected PTSD do not warrant more than the 
current 50 percent rating.  The findings demonstrate that the 
current PTSD symptoms do cause difficulty in establishing and 
maintaining effective work and social relationships.  
Although during the appeal the Veteran had a single complaint 
of suicidal ideation which is indicative of the next higher 
rating of 50 percent, the Board notes that the Veteran did 
not exhibit any other traits of a higher evaluation that 
would result in an inability to establish and maintain 
effective relationships.  In fact, he has been married for 50 
years; gets emotional support from his wife, pastor, church 
friends, and children; fishes some off the docks; attends 
church; and occasionally dines out with his wife.  

There is no probative evidence of PTSD symptoms such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Thus, the next higher rating of 70 
percent is not warranted.  

The Board acknowledges that, during this portion of the 
appeal period, GAF scores ranging from 50-65 were assigned.  
These scores are reflective of serious symptoms or serious 
impairment in social or occupational functioning (such as no 
friends and an inability to keep a job).  See Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 50 percent rating under the 
applicable rating criteria.  Therefore, the Board finds that 
the criteria for the next higher rating of 70 percent are not 
warranted.  

		4.  Additional Considerations For Both Time Periods

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling.  The 
Board does not dispute that Veteran is competent to testify 
on those symptoms within his realm of observation.  However, 
as noted above, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The symptoms shown on 
multiple evaluations, and in various statements from the 
Veteran, simply do not support a higher evaluation for his 
service-connected PTSD for any portion of the appeal period.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	B.  TDIU

		1.  Laws And Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

		2.  Factual Background And Analysis

The Veteran contends that he is entitled to TDIU, as his 
service-connected PTSD renders him unemployable.  [The 
Veteran does not contend, nor does the record show, that his 
only other service-connected disability (residuals of a 
gunshot wound to the left thigh (0%)) adversely affects his 
employability.]  Rather, in the November 2004 TDIU claim, the 
Veteran indicated that he last worked as a supervisor from 
1955 to 1985 and that his left his job to due his PTSD.  The 
claim also indicates that he is receiving retirement pay. 

In a December 2004 VA examination report, the Veteran 
complained of nightmares and recurrent thoughts about his 
combat experiences, anxiety and depressed mood, difficulty 
with memory and concentration, and susceptibility to 
environmental triggers.  He reported he has been retired 
since 1985 and that he previously worked as a production 
supervisor and equipment operator at a pulp mill for 32 
years.  Upon examination, the examiner diagnosed PTSD and 
noted that this disorder would have a moderate to severe 
impact on his employability. 

In a June 2007 letter from D. F., M.D., the physician notes 
that the Veteran's PTSD causes marked impairment in all 
spheres of his life and has placed him in a position where he 
is not capable of attaining or maintaining employment of any 
kind.  During an undated examination from D. F., M.D., the 
examiner noted that his panic attacks started in the 1980s 
which correlated about the same time that he took an early 
retirement. 

In an October 2009 VA examination report, the examiner 
reported that the Veteran's symptoms would not interfere with 
his ability to maintain gainful employment by examination and 
history.  The examiner explained that PTSD creates 
deficiencies in mood, but not judgment, thinking, family 
relations, or work.

At 50 percent, the Veteran's disability rating does not meet 
the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) (2009).  For those veterans who 
fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration. See 38 C.F.R. § 4.16(b) (2009).

Based on the evidence discussed above, the Board concludes 
that the record does not demonstrate that the Veteran's 
service-connected disabilities actually preclude him from 
engaging in substantially gainful employment or that he is 
totally disabled due to his service-connected disabilities.  

In this regard, the Board acknowledges that the December 2004 
VA examination report found the Veteran's PTSD would have a 
moderate to severe impact on his employability.  However, the 
physician does not go so far as to say it precludes any kind 
of employment. 

The Board recognizes the opinion of D. F., M.D., who finds 
that the Veteran is not capable of attaining or maintaining 
employment of any kind.  However, the Board finds this 
opinion diminished.  The private physician stated the 
reasoning for this opinion was that the Veteran's psychiatric 
problems cause marked impairment in all spheres of his life.  
However, this statement is contracted by the examiner's own 
evaluation findings of logical and goal oriented thought 
content, alertness and orientation times 4, level of 
consciousness, good long-term memory, and good insight.  
Further, the evidence in the claims file which indicates he 
has been married for 49 years and is active in his church. 

Accordingly, the Board places more weight on the most recent 
October 2009 VA examination report.  The October 2009 
examiner reviewed the entire claims file, including the June 
2007 private physician letter, and opined that the Veteran's 
symptoms would not interfere with his ability to maintain 
gainful employment by examination and history.  In support of 
this opinion, the VA examiner explained that the Veteran's 
PTSD creates deficiencies in mood, but not in judgment, 
thinking, or family relations or at work.

In recognition of the severity of his service-connected 
disabilities, the Veteran is currently rated as a combined 50 
percent disabled.  However, in this case, there is no reason 
for the Board to conclude that the Veteran's service-
connected PTSD disability produces unemployability or is so 
unusual or exceptional as to warrant referral of the case for 
extra-schedular consideration.  See 38 C.F.R. §§ 3.321, 
4.16(b) (2009).  


ORDER

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to June 14, 2007, 
and in excess of 50 percent for PTSD since June 14, 2007, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


